       Case 5:20-cv-00043 Document 8 Filed on 06/10/20 in TXSD Page 1 of 9



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       LAREDO DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                              Plaintiff,            §
                                                    §
v.                                                  §            CASE NO. 5:20-CV-043
                                                    §
0.2273 ACRES OF LAND, MORE OR                       §
LESS, SITUATE IN WEBB COUNTY,                       §
STATE OF TEXAS; AND ANTONIO                         §
RUIZ, ET AL.                                        §
                                                    §
                             Defendants.            §



            JOINT REPORT REQUIRED BY FED R. CIV. P. 26(F) AND JOINT
                     DISCOVERY/CASE MANAGEMENT PLAN


      Any differences between the parties as to the response(s) to any matter must be set
      forth in this report.


                                           Preliminary Matters
     1. State when and in what manner the parties conferred as required by Rule 26(f), and
        identify the counsel and / or parties who participated in the conference.

        Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the United States has made
        every effort to contact and locate the landowner and now unilaterally submits this case
        management plan to the Court. Efforts and steps taken in attempting to locate this
        landowner is memorialized below and in question 17. After doing its due diligence, the
        United States has been unable to locate Mr. Antonio Ruiz.

     2. List cases pending in this or any other district, along with the cause number and
        judicial district that are related to this case.

        None at this time.

     3. If another case is pending in this or any other district, can and should this case be
        consolidated with that case?

        None.


                                               Page 1 of 9
                                 Joint Discovery/Case Management Plan
  Case 5:20-cv-00043 Document 8 Filed on 06/10/20 in TXSD Page 2 of 9



4. Briefly describe what this case is about.

   This is a civil action brought by the United States of America under the power of eminent
   domain through a Declaration of Taking at the request of the Secretary of the Department
   of Homeland Security, through the Acquisition Program Manager, Wall Program
   Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
   Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for
   the taking of a temporary assignable easement beginning on the date possession is granted
   to the United States and ending 12 months later, consisting of the right of the United States,
   its agents, contractors, and assigns to enter in, on, over and across the land described in
   Schedule C of the Declaration of Taking to survey, make borings, and conduct other
   investigatory work needed to plan the proposed construction of border infrastructure.

5. What is Plaintiff’s allegation of federal jurisdiction, or, if this case was removed, what
   is Defendant’s allegation of federal jurisdiction?

   The United States alleges the Court has subject matter jurisdiction over this action pursuant
   to 28 U.S.C. §1358.

6. Does Defendant (or Plaintiff if this case was removed) agree or disagree with this
   allegation?

   The United States has not been able to locate the actual owner of the property and as a
   result the United States does not know if the defendant agrees or disagrees with this
   allegation

7. Does either party anticipate the need to add additional parties?

   Not at this time.

8. If so, list any additional parties and when they can be added.

   The United States has not been able to locate the actual owner of the property. However, it
   is possible that additional parties will need to be added as the United States works to resolve
   ownership.

9. List any anticipated interventions.

   None at this time.

10. Are there any issues in this case that may raise class allegations or class action issues?

   None at this time.




                                         Page 2 of 9
                           Joint Discovery/Case Management Plan
  Case 5:20-cv-00043 Document 8 Filed on 06/10/20 in TXSD Page 3 of 9



                                        Discovery

11. The conference required by Rule 26(f) was never held because the United States is
    unable to locate the defendant.

12. Describe the proposed discovery plan agreed upon at the Conference. Include the
    following:

          Briefing deadline on just compensation de minimis value:
          Briefing due 21 days after Initial Pretrial Conference
          Status Conference 30 days after Initial Pretrial Conference


A. What changes should be made in the timing, form, or requirement for disclosures
   under Rule 26(a);

   If the Court finds that just compensation value is de minimis, then the United States avers
   that initial disclosures pursuant to Rule 26(a) are not necessary. If the Court finds that just
   compensation is not de minimis, then the United States will exchange initial disclosures
   within 30 days of the Court’s ruling or within 30 days after the owner of the property is
   located. The Defendant is unable to be located and as a result cannot participate in the
   drafting of this amended plan and as such, his position is unknown.

B. When and to whom Plaintiff anticipates it may send interrogatories;

   If the Court finds that just compensation value is de minimis, then the United States avers,
   pursuant to Federal Rule of Civil Procedure 29(b), that interrogatories are unnecessary in
   this right of entry case. If the Court finds that just compensation is not de minimis, then the
   United States will send interrogatories within 30 days of the Court’s ruling or within 30
   days after the owner of the property is located.

C. When and to whom Defendant anticipates it may send interrogatories;

   The United States does not know if the defendant anticipates sending interrogatories as the
   United States has been unable to locate the defendant.

D. Of whom and by what date Plaintiff anticipates taking oral depositions;

   If the Court finds that just compensation value is de minimis, then the United States avers,
   pursuant to Federal Rule of Civil Procedure 29(b), that depositions are unnecessary in this
   right of entry case. If the Court finds that just compensation is not de minimis, then the
   United States will depose the City’s witnesses within 180 days of the Court’s ruling.




                                         Page 3 of 9
                           Joint Discovery/Case Management Plan
  Case 5:20-cv-00043 Document 8 Filed on 06/10/20 in TXSD Page 4 of 9



E. Of whom and by what date Defendant anticipates taking oral depositions;

   The United States does not know if the defendant anticipates taking oral depositions as the
   United States is unable to locate the defendant.

F. When Plaintiff (or the party with the burden of proof on an issue) will be able to
   designate experts and provide the reports required by Rule 26(a) (2) (B), and when
   the opposing party will be able to designate responsive experts and provide their
   reports;

   The defendant has the burden of proof, but if the Court finds that just compensation value
   is de minimis, then the United States avers, pursuant to Federal Rule of Civil Procedure
   29(b), that expert designations are unnecessary in this right of entry case. However,
   because the defendant cannot be located, the United States doesn’t know the position of
   the defendant on this matter. If the Court finds that just compensation is not de minimis ,
   then the United States will designate responsive experts within 30 days of the defendant’s
   designations. However, because the defendant cannot be located, the United States doesn’t
   know if and when the defendant will designate experts.

G. List expert depositions Plaintiff (or the party with the burden of proof on an issue)
   anticipates taking and their anticipated completion date. See Fed. R. Civ. P. 26(a) (2)
   (B).

   If the Court finds that just compensation value is de minimis, then the United States avers,
   pursuant to Federal Rule of Civil Procedure 29(b), that expert depositions are unnecessary
   in this right of entry case. If the Court finds that just compensation is not de minimis, the
   United States does not know if the defendant anticipates taking expert depositions.

H. List expert depositions the opposing party anticipates taking and their anticipated
   completion date. See Rule 26(a) (2) (B).

   If the Court finds that just compensation value is de minimis, then the United States avers,
   pursuant to Federal Rule of Civil Procedure 29(b), that expert depositions are unnecessary
   in this right of entry case. If the Court finds that just compensation is not de minimis, then
   the United States will depose experts named by defendant within 180 days of the Court’s
   ruling, if the defendant names experts, which is unknown at this time.

13. If the parties do not agree on any portion of the discovery plan, describe the separate
    views and proposals of each party.

   The United States is unable to confirm whether the defendant agrees with any portion of
   the discovery plan because the defendant cannot be located and as such, does not know the
   position of the defendant(s).




                                        Page 4 of 9
                          Joint Discovery/Case Management Plan
  Case 5:20-cv-00043 Document 8 Filed on 06/10/20 in TXSD Page 5 of 9



14. Specify the discovery beyond initial disclosures that has been undertaken to date.

   After conducting due diligence, AUSA DerGarabedian has been unable to locate Antonio
   Ruiz or any other potential interested parties.

15. State the date the planned discovery can reasonably be completed.

   The United States does not believe discovery is necessary in this case. The United States
   is unable to confirm whether the defendant deems discovery necessary because the
   defendant is unable to be located, as such does not know the position of the defendant(s)
   regarding the completion of discovery.

   If the Court finds that just compensation value is de minimis, then the United States avers,
   pursuant to Federal Rule of Civil Procedure 29(b), that discovery is unnecessary in this
   right of entry case. If the Court finds that just compensation is not de minimis, then the
   United States believes discovery can be completed within 180 days of the Court’s ruling.
   The United States is unable to confirm the defendant’s position on reasonably completing
   discovery because the defendant is unable to be located and as such, the United States does
   not know the position of the defendant(s) regarding the reasonable completion of
   discovery.

                          Settlement and Trial Alternatives

16. Describe the possibilities of settlement or alternative dispute resolution that were
    discussed at the Rule 26(f) meeting.

   The United States does not believe alternative dispute resolution is necessary in this right
   of entry case. The United States is unable to confirm if the defendant believes dispute
   resolution is necessary because the defendant is unable to be located and as such, no
   possibilities of settlement or alternative dispute resolution have been discussed. For this
   reason, no Rule 26 meeting has been held.

17. Describe what each party has done or agreed to do to bring about a prompt
    resolution.

   On October 30, 2019, through research in the Webb County Appraisal District, the United
   States discovered that Antonio Ruiz is the owner of the subject property and that taxes on
   this property have not been paid since the 1980s.

   On November 13, 2019, the United States used a paid subscription on People Finder to
   locate Mr. Ruiz, but to no avail. On the same date, the United States reached out to an
   adjacent landowner, Mr. Armando Trevino, to inquire if he knew Mr. Ruiz. Mr. Trevino
   refused to cooperate.




                                        Page 5 of 9
                          Joint Discovery/Case Management Plan
  Case 5:20-cv-00043 Document 8 Filed on 06/10/20 in TXSD Page 6 of 9



   On December 26, 2019, the United States conducted a search on True People Search and
   found numbers for several people name Antonio Ruiz. The numbers called were no longer
   in service.

   On January 22 and 24, 2020, the United States called several phone numbers found on True
   People Search, but they were all either disconnected or wrong numbers.

   On January 30, 2020, the United States conducted a search on LexisNexis and found a
   significant amount of phone numbers. All these numbers were either called before,
   disconnected or wrong numbers.

   On February 12, 2020, AUSA DerGarabedian conducted a LexisNexis search and found
   four (4) additional phone numbers. Attempts to call these numbers were unsuccessful as
   the numbers had been disconnected.

18. From the attorneys’ discussions with their respective clients, state the alternative
    dispute resolution techniques that are reasonably suitable and state when such a
    technique may be effectively used in this case.

   The United States does not think alternative dispute resolution is applicable in this case.
   The United States is unable to confirm whether the defendants believe alternative dispute
   resolution is applicable in this case because the defendant cannot be located, and as such,
   does not know the position of the defendant(s) regarding alternative dispute resolution

19. The parties may jointly consent to a Magistrate Judge conducting any and all
    proceedings in any jury or nonjury civil matter, including hearing a jury or nonjury
    trial, and order the entry of judgment in the case. Will the parties consent to a
    Magistrate conducting all proceedings in this case, including trial and disposition of
    the case?

   The United States agrees to a Magistrate Judge conducting all proceedings in this case.
   The United States is unable to confirm if the defendant agrees to a Magistrate Judge
   conducting all proceedings in this case because the defendants cannot be located, and as
   such, does not know the position of the defendant(s) regarding the conducting of all
   proceedings in this case by a Magistrate Judge.

20. State whether a jury demand has been made and if it was made on time.

   The United States makes no demand for a jury trial. The United States is unable to confirm
   if the defendant makes a demand for a jury trial in this case because the defendant cannot
   be located, and as such, does not know the position of the defendant(s) regarding a jury
   demand.

21. In the event of a trial, how many hours will it take to try this case?

   The United States believes the evidence in this case could be presented in six hours.


                                        Page 6 of 9
                          Joint Discovery/Case Management Plan
  Case 5:20-cv-00043 Document 8 Filed on 06/10/20 in TXSD Page 7 of 9




                            Additional Conference Items

22. Counsel are charged with knowledge of the Local Rules of the United States District
    Court for the Southern District of Texas, which are available at:

   http://www.txs.uscourts.gov/sites/txs/files/2018%20Local%20Rules.pdf.

   Have all counsel reviewed those local rules prior to completion of this Report?

   Undersigned counsel for the United States has reviewed the local rules.

   Counsel are also charged with knowledge of the Honorable Marina Garcia
   Marmolejo’s Court Procedures in Civil Cases, which are available at:

   https://www.txs.uscourts.gov/sites/txs/files/Civ_MGM_July2017.pdf

   Have all counsel reviewed those rules prior to completion of this Report?

   Undersigned counsel for the United States has reviewed the local rules.

23. If there are any motions pending before the Court at this time, list them.

   The United States has a pending motion for possession that was filed on April 9, 2020
   (Docket No. 7).

24. Can any of these motions be ruled upon at the Initial Pretrial and Scheduling
    Conference?

   Yes, the motion for possession filed by the United States can be ruled on.

25. Are there any other matters peculiar to this case, including discovery that deserve
    special attention from the Court at the Initial Pretrial and Scheduling Conference?

   The defendant refuses to cooperate with the United States regarding this discovery plan.

26. List the names, Southern District of Texas bar numbers, addresses, and telephone
    numbers of all counsel. All counsel appearing for any hearing or identified as counsel
    of record on a pleading must either be licensed to practice in the Southern District of
    Texas or must file a motion to appear pro hac vice.

   FOR THE UNITED STATES:

   FOR PLAINTIFF:
   ALEXANDER N. DERGARABEDIAN
   Assistant United States Attorney


                                        Page 7 of 9
                          Joint Discovery/Case Management Plan
  Case 5:20-cv-00043 Document 8 Filed on 06/10/20 in TXSD Page 8 of 9



   Southern District of Texas No. 3381593
   New York Bar No. 5103577
   1701 W. Bus. Highway 83, Suite 600
   McAllen, TX 78501
   Telephone: 956-992-9380
   Facsimile: (956) 618-8016
   E-mail: alexander.dergarabedian@usdoj.gov

27. Proposed Dates for Scheduling Order. Please review the proposed deadlines for many
    of the pretrial events listed below that will be scheduled for this case. Both the events
    and the proposed dates are intended to give the parties guidance

   In (1) formulating answers to the other parts of this Questionnaire and (2) scheduling the
   events preceding the trial. The Scheduling Order that will be issued following the
   Scheduling Conference will necessarily be more specific and detailed and will contain
   additional matters and discovery limitations. The Court’s suggested dates and events may
   be appropriate for this case. If not, please propose suggested modifications that the parties
   believe are suited for this lawsuit. As indicated below by asterisks, some dates and events
   are “inflexible” because of limited judicial resources in the Court’s calendar.


                                                 Respectfully submitted,

                                                 RYAN K. PATRICK
                                                 United States Attorney
                                                 Southern District of Texas

                                         By:     s/ Alexander N DerGarabedian
                                                 ALEXANDER N. DERGARABEDIAN
                                                 Assistant United States Attorney
                                                 Southern District of Texas No. 3381593
                                                 New York Bar No. 5103577
                                                 1701 W. Bus. Highway 83, Suite 600
                                                 McAllen, TX 78501
                                                 Telephone: 956-992-9380
                                                 Facsimile: (956) 618-8016
                                                 E-mail: alexander.dergarabedian@usdoj.gov
                                                 Attorney in Charge for Plaintiff




                                        Page 8 of 9
                          Joint Discovery/Case Management Plan
      Case 5:20-cv-00043 Document 8 Filed on 06/10/20 in TXSD Page 9 of 9



                                 CERTIFICATE OF SERVICE

       I, Alexander N. DerGarabedian, Assistant United States Attorney for the Southern District
of Texas, do hereby certify that on June 10, 2020, I mailed a true and correct copy of the foregoing
document to the all parties.

                                              By:    s/ Alexander N. DerGarabedian
                                                     ALEXANDER N. DERGARABEDIAN
                                                     Assistant United States Attorney




                                             Page 9 of 9
                               Joint Discovery/Case Management Plan
